RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0250-MR


RODGER LEE COX                                                    APPELLANT



                 APPEAL FROM MARION CIRCUIT COURT
v.                  HONORABLE DAN KELLY, JUDGE
                 ACTION NOS. 18-CR-00222 & 18-CR-00223



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; KRAMER AND MCNEILL, JUDGES.

CLAYTON, CHIEF JUDGE: Rodger Lee Cox (“Cox”) appeals pro se from the

Marion Circuit Court’s order denying his motions to vacate his sentence pursuant

to Kentucky Rule of Criminal Procedure (“RCr”) 11.42 and for an evidentiary

hearing. Finding no error, we affirm.
                                BACKGROUND

            In April of 2018, Cox unlawfully entered the home of Chris Rakes

and stole three handguns, a rifle, and $1,500.00 in cash. Cox also unlawfully

entered Rakes’s detached garage and stole certain equipment, including a welder

and a generator. Cox ultimately pled guilty to two counts of second-degree

burglary, one count of possession of a handgun by a convicted felon, and one count

of possession of a firearm by a convicted felon. The trial court sentenced Cox in

accordance with the Commonwealth’s recommendation of ten years’

imprisonment.

            Thereafter, in October of 2019, Cox filed both a motion to vacate his

sentence pursuant to RCr 11.42 and a motion for an evidentiary hearing. The trial

court entered a final judgment on January 28, 2020, denying both Cox’s RCr 11.42

motion and his motion for an evidentiary hearing. Cox thereafter filed this appeal.

                                   ANALYSIS

            a. Standard of Review.

            In a motion brought under RCr 11.42, “[t]he movant has the burden of

establishing convincingly that he or she was deprived of some substantial right

which would justify the extraordinary relief provided by [a] post-conviction

proceeding.” Simmons v. Commonwealth, 191 S.W.3d 557, 561 (Ky. 2006),

overruled on other grounds by Leonard v. Commonwealth, 279 S.W.3d 151, 159


                                        -2-
(Ky. 2009) (citation omitted). An RCr 11.42 motion “is limited to issues that were

not and could not be raised on direct appeal.” Id.

             A successful petition for relief under RCr 11.42 for ineffective

assistance of counsel must survive the twin prongs of “performance” and

“prejudice” provided in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064, 80 L. Ed. 2d 674 (1984); accord Gall v. Commonwealth, 702 S.W.2d
37, 39-40 (Ky. 1985). As explained by the Kentucky Supreme Court, “[a]

deficient performance contains errors so serious that counsel was not functioning

as the counsel guaranteed the defendant by the Sixth Amendment.”

Commonwealth v. McGorman, 489 S.W.3d 731, 736 (Ky. 2016) (internal quotation

marks and citation omitted). Moreover, “a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial

strategy.” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065 (internal quotation marks

omitted). As further stated in Strickland, “the court should recognize that counsel

is strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Id., 466 U.S. at

690, 104 S. Ct. at 2066.




                                         -3-
             As to the second Strickland prong, the defendant has the duty to

“affirmatively prove prejudice.” Id., 466 U.S. at 693, 104 S. Ct. at 2067. In the

context of a guilty plea:

             A conclusory allegation to the effect that absent the error
             the movant would have insisted upon a trial is not
             enough. The movant must allege facts that, if proven,
             would support a conclusion that the decision to reject the
             plea bargain and go to trial would have been rational,
             e.g., valid defenses, a pending suppression motion that
             could undermine the prosecution’s case, or the realistic
             potential for a lower sentence.

Stiger v. Commonwealth, 381 S.W.3d 230, 237 (Ky. 2012) (citations and footnote

omitted).

             Appellate review of the denial of an RCr 11.42 motion is de novo.

McGorman, 489 S.W.3d at 736. Where the trial court does not hold an evidentiary

hearing on an RCr 11.42 motion, appellate review is limited to “whether the

motion on its face states grounds that are not conclusively refuted by the record

and which, if true, would invalidate the conviction.” Lewis v. Commonwealth, 411
S.W.2d 321, 322 (Ky. 1967) (citations omitted). An evidentiary hearing is only

required “if there is a material issue of fact that cannot be conclusively resolved,

i.e., conclusively proved or disproved, by an examination of the record.” Fraser v.

Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001) (citations omitted).




                                          -4-
             b. Analysis

             Turning to the first error Cox alleges on appeal, Cox claims that his

trial counsel neglected to reveal to Cox certain recanted witness statements before

Cox entered his guilty plea. Because Cox is essentially arguing that his guilty plea

was invalid, he “must allege with particularity specific facts which, if true, would

render the plea involuntary under the Fourteenth Amendment’s Due Process

Clause, would render the plea so tainted by counsel’s ineffective assistance as to

violate the Sixth Amendment, or would otherwise clearly render the plea invalid.”

Stiger, 381 S.W.3d at 234 (emphasis added).

             Here, Cox provides no specific details as to the actual content of

either the original testimony or to the claimed recanted testimony. He fails to

explain how the claimed recanted testimony rendered his guilty plea involuntary

under the Fourteenth Amendment’s Due Process Clause, nor does he clarify or

give specific facts as to why he would have rejected the plea deal had his trial

counsel disclosed the allegedly recanted statements and why such rejection would

have been rational. Finally, he fails to allege with particularity why the disclosure

of the alleged recanted testimony “would otherwise clearly render the plea

invalid.” Id. Therefore, Cox cannot claim post-conviction relief based on this

claim.




                                         -5-
             Cox next argues that his counsel was ineffective in failing to file a

motion to suppress evidence seized from a location that Cox describes as “Upper

70 Stone Creek Road.” We again emphasize that “to be entitled to relief under

RCr 11.42, the movant must ‘state specifically the grounds on which the sentence

is being challenged and the facts on which the movant relies in support of such

grounds.’” Roach v. Commonwealth, 384 S.W.3d 131, 140 (Ky. 2012) (citation

omitted). Moreover, “[c]onclusory allegations that counsel was ineffective without

a statement of the facts upon which those allegations are based do not meet the

rule’s specificity standard and so ‘warrant a summary dismissal of the motion.’”
Id. (citation omitted).

             Here, Cox has failed to show any basis upon which his trial counsel

could have argued that any evidence resulting from the search of the location

should have been suppressed. Cox does not claim, nor does the record reveal, that

Cox had any sort of property interest or other type of interest in the Upper 70 Stone

Creek Road location to indicate that he would have a reasonable expectation of

privacy. See Watkins v. Commonwealth, 307 S.W.3d 628, 629-30 (Ky. 2010)

(citation omitted) (“[I]n order to have standing [to claim a violation under the

Fourth Amendment of the United States Constitution or Section Ten of the

Kentucky Constitution], the person claiming must have a ‘reasonable expectation

of privacy’ in the place to be searched.”). Because Cox’s claim regarding the


                                         -6-
search of Upper 70 Stone Creek Road lacked the required specificity regarding

such expectation of privacy, he cannot obtain post-conviction relief. Stiger, 381
S.W.3d at 234.

             Cox next alleges that his trial attorney was ineffective for counseling

Cox to accept a plea deal that violated his constitutional rights against double

jeopardy. Cox contends that, in pleading guilty to two burglary charges arising

from the same incident, his double jeopardy rights were violated because he was

convicted twice for the same burglary.

             The constitutional prohibition against double jeopardy is codified in

Kentucky Revised Statutes (“KRS”) 505.020(1), which provides that “[w]hen a

single course of conduct of a defendant may establish the commission of more than

one (1) offense, he may be prosecuted for each such offense.” The Kentucky

Supreme Court has explained that “KRS 505.020 does not bar the prosecution or

conviction upon multiple offenses arising out of a single course of conduct when

the facts establish that two or more separate and distinct attacks occurred during

the episode of criminal behavior.” Kiper v. Commonwealth, 399 S.W.3d 736, 745

(Ky. 2012). As such, “for multiple convictions to be proper there must have been a

cognizable lapse in [the defendant’s] course of conduct during which the defendant

could have reflected upon his conduct, [even] if only momentarily, and formed the

intent to commit additional acts.” Id. (citation omitted).


                                         -7-
             In this case, Cox broke into two different buildings and stole different

items from each building. Thus, Cox pled guilty to two separate burglaries: one

for breaking into a home and stealing firearms and one for breaking into a detached

garage and stealing equipment. Consequently, Cox participated in two “separate

and distinct attacks” with “a cognizable lapse” in his course of conduct; as such,

double jeopardy did not apply and Cox’s trial counsel could not be found

ineffective under this claim. Id.

             Cox’s next argument is that his trial counsel was ineffective for not

investigating shell casings found at Upper 70 Stone Creek Road. Cox contends

that such an investigation would have revealed that such shell casings came from a

police gun, proving that he never had a firearm. However, Cox pled guilty to one

count of possession of a firearm by a convicted felon and one count of possession

of a handgun by a convicted felon. The relevant statute, KRS 527.040, only

requires the possession, manufacturing, or transporting of a firearm or handgun by

a convicted felon. Therefore, we agree with the Commonwealth that Cox has

failed to satisfy the prejudice prong required in an ineffective assistance of counsel

claim, as he did not plead guilty to any crime requiring that he discharge a firearm.

             Finally, Cox contends the trial court wrongfully deprived him of an

evidentiary hearing. However, he is “not automatically entitled” to such a hearing.

Stanford v. Commonwealth, 854 S.W.2d 742, 743 (Ky. 1993) (citation omitted).


                                         -8-
Only if there is “a material issue of fact that cannot be determined on the face of

the record” must the trial court allow an evidentiary hearing. Id. (citation omitted).

As stated by the Kentucky Supreme Court, if the record refutes the claims of error,

there is no basis for holding an evidentiary hearing. Id. (citing Glass v.

Commonwealth, 474 S.W.2d 400, 401 (Ky. 1971)). In this case, the trial court

correctly determined, based on the record and as previously discussed, that no

material issue of fact existed. Thus, we can discern no error in the trial court’s

decision to not hold an evidentiary hearing in this case.

                                  CONCLUSION

             Based on the foregoing, we affirm the Marion Circuit Court’s order.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Rodger Lee Cox, pro se                    Daniel Cameron
 Eddyville, Kentucky                       Attorney General of Kentucky

                                           Robert Baldridge
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                          -9-